Citation Nr: 0127122	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to January 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the residuals of 
a cervical spine injury.  The veteran perfected an appeal of 
that decision.


REMAND

With the exception of his November 1957 separation 
examination, the veteran's service medical records are not of 
record and are presumed to have been destroyed in the fire at 
the National Personnel Records Center (NPRC) in 1973.  The 
report of the separation examination shows that examination 
of the spine was normal.  During that examination the veteran 
complained of problems with heat, pain in his ears, and 
cramps in his feet, but he registered no complaints 
pertaining to the neck or cervical spine.

A March 1959 hospital summary from the VA medical center (MC) 
in Reno, Nevada, indicates that the veteran was then 
hospitalized for the treatment of influenza.  The March 1959 
hospitalization was his first hospitalization at that 
facility.  The physical examination was negative except for 
abdominal pain.

The veteran initially claimed entitlement to compensation 
benefits in October 1998, at which time he reported having 
broken his neck in 1955.  He also reported that the injury 
had then started to bother him in that he experienced pain 
and numbness in the neck and left shoulder.  He indicated 
that he had not received any treatment for the injury 
following his separation from service.

In support of the veteran's claim the RO requested all 
available VA treatment records pertaining to him from the 
VAMC in Reno.  The VAMC provided treatment records for July 
1982 to March 1998, which are negative for any complaints or 
clinical findings related to the neck or cervical spine.

In support of his claim in November 1998 the veteran 
submitted a statement from an individual with whom he had 
served in which the individual attested that in July or 
August 1955 the veteran was unloading a truckload of dummy 
bombs when he cracked three vertebrae in his neck.  He stated 
that the veteran was put on light duty for three months after 
the injury.

During a December 1998 VA examination the veteran reported 
having broken his neck in 1955 while unloading bombs, when 
one of the bombs struck him in the neck.  He stated that he 
wore a neck brace for three months following that injury and 
was given light duty.  He reported having periodic numbness 
in the left shoulder and arm since then that became 
progressively worse.  He also complained of pain, stiffness, 
weakness, and fatigability in the cervical spine that he 
treated with over the counter medication.  He denied 
receiving any current treatment for the symptoms and stated 
that the problem did not interfere with his work as a 
mechanic.  Based on a physical examination and an X-ray 
study, the examiner provided diagnoses of a cervical neck 
injury with radiculopathy into the left arm, with X-ray 
evidence of moderately severe degenerative disc disease and 
osteoarthritis from C3 to C7, a small metallic foreign body 
anterolateral to the C6 vertebra, and minimal decrease in the 
height of the lower cervical vertebrae consistent with mild 
compression fractures.  The veteran also had moderate to 
moderately severe degenerative disc disease and 
osteoarthritis of the lumbar spine.

In his June 1999 notice of disagreement the veteran reported 
having injured his neck while serving at Fort Hood, Texas, 
and being treated at the post hospital.  He stated that he 
never previously complained about his neck because it had not 
started bothering him until a couple of years before.

VA treatment records indicate that the veteran continued to 
receive treatment for neck pain following the December 1998 
diagnosis.  With the exception of his report in September 
1999 that he had injured his neck in service, the treatment 
records make no reference to any etiology for the disorder.  
In May 2000 he reported having undergone lumbar surgery in 
1975, but did not indicate any prior treatment for his neck 
complaints.  An MRI of August 2000 showed spinal and 
foraminal stenosis.  In November 2000 he stated that his neck 
pain was of five years in duration.

The veteran provided testimony at an RO hearing in November 
2000, and before a member of the Board in August 2001.  He 
then stated that between June and August 1955 his unit was 
unloading ammunition from a truck by passing it from hand to 
hand.  The serviceman on the truck did not realize that the 
veteran had turned around, and hit him in the back of the 
neck when he threw the ammunition.  He asserted that this 
injury broke his neck.  He testified that he experienced 
pain, stiffness, and swelling in the neck when the injury 
occurred, with numbness and shooting pain down the left arm.  
He did not seek immediate medical treatment, but was treated 
when the symptoms got worse.  He stated that an X-ray study 
at that time showed that the neck was broken, and that he was 
given a cervical collar and pain medication.  He was also 
placed on limited duty for two or three months.  The 
individual who provided the statement in November 1998 
testified that he had been present when the injury occurred 
and corroborated the events reported by the veteran.

In March 1999 the RO requested the NPRC to search the records 
of the hospital at Fort Hood, Texas; the records of the 
Surgeon General of the Army; and the morning reports for the 
veteran's unit in order to locate alternative medical records 
pertaining to the claimed in-service injury.  The claim was 
adjudicated, however, prior to receipt of a response from the 
NPRC, and any such response is not of record.

Because the medical evidence currently shows that the veteran 
has incurred compression fractures of three cervical 
vertebrae, and he reported that an X-ray study at the time of 
the in-service injury showed fractured vertebrae, medical 
records pertaining to the in-service injury are highly 
relevant in determining whether any current cervical spine 
disability is related to service.  The Board finds, 
therefore, that additional development is required prior to 
considering the merits of the veteran's appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  If the NPRC has not previously 
provided a response to the March 1999 
request for alternative in-service 
medical records, the RO should again 
request the NPRC, or any other 
appropriate source, to search the medical 
records of the hospital at Fort Hood, 
Texas, from June 1, 1955, to September 
30, 1955, for any records pertaining to 
the veteran.  The NPRC should also, using 
the organizational information provided 
in 1999, search any other records that 
might provide evidence regarding the 
nature of the veteran's in-service neck 
injury.

2.  If the above requested development 
results in probative evidence that the 
veteran incurred a neck injury while in 
service, the RO should obtain a medical 
opinion regarding the relationship, if 
any, between the in-service injury and 
the cervical degenerative disc disease, 
osteoarthritis and compression fractures 
that were noted in December 1998.  If the 
physician who is asked to provide the 
opinion finds that an examination is 
required prior to rendering the opinion, 
that examination should be provided to 
the veteran.

Based on the medical evidence of record 
and sound medical principles, and not on 
the veteran's reported history, the VA 
physician should provide an opinion on 
the etiology of any current cervical 
spine pathology.  Specifically, the 
examiner should provide an opinion on 
whether it is at least as likely as not 
that the documented in-service cervical 
spine injury caused any of the currently 
diagnosed cervical spine pathology.  If 
the answer is affirmative, the physician 
should describe the extent of the current 
pathology that is due to the in-service 
injury.  The physician should provide the 
complete rationale for his/her opinions.

3.  If a medical opinion is obtained, the 
RO should ensure that the requested 
opinion is in complete compliance with 
the directives of this remand and, if it 
is not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for 
service connection for the residuals of a 
cervical spine injury.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


